846 F.2d 77
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Paul L. SEWARD, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3002.
United States Court of Appeals, Federal Circuit.
March 14, 1988.

34 M.S.P.R. 585(T)
AFFIRMED.
Before MARKEY, Chief Judge, FRIEDMAN, Circuit Judge, and SKELTON, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. SF07528710247, dismissing with prejudice Paul L. Seward's (Seward's) appeal from a final decision of the Department of the Navy (agency) after the parties reached a settlement and Seward requested to withdraw his appeal, is affirmed.

OPINION

2
Seward has pointed to nothing in the record to support his assertion that he was pressured into signing the settlement agreement by his attorney and agency representatives.  Substantial evidence supports the administrative judge's finding that the agreement "appears to be lawful on its face and to be freely reached by the parties."    The board did not abuse its discretion in dismissing Seward's appeal.   See Asberry v. United States Postal Serv., 692 F.2d 1378 (Fed.Cir.1982);  5 U.S.C. Sec. 7703(c) (1982).